95.	 Mr. President, speaking for the first time in the General Assembly, I feel a double satisfaction not simply because I represent here a new Portugal which has nothing to do with the one which was so repeatedly condemned in this Organization, but also because I have the opportunity to speak in a session presided over by you.
96.	This new Portugal has ceased to be a hostile and silent country within the United Nations constantly refusing to fulfill its obligations. Today it is a country ready to participate fully in international life and to respect the recommendations of the United Nations and determined to re-enter in all good faith the community of nations, thus assuming the position to which its ancient culture and multi-secular history entitle it.
97.	I am equally delighted at the welcome circumstance of your presence here as President of the twenty-ninth session of this Assembly. As a Portuguese and a freedom fighter, I, like so many of my fellow citizens, cannot forget that your country, Sir, generously welcomed many dozens of Portuguese expelled from their country by the oppression of the previous regime people like General Humberto Delgado, later assassinated by Salazar's political police. We all have in mind the solidarity of your Government with us in our struggle and the position of Algeria as a meeting point of the Mediterranean, Arab and African worlds and of a third world, so ofter misunderstood, whose voice has now come to be heard with ever more respect. For it was in your country that the decisive negotiations between representatives of the Portuguese Government and the Partido Africano da Independencia da Guine e Cabo Verde [PAIGC] took place so successfully, resulting in the Algiers accords and thus putting an end to the war and to colonial domination in Guinea-Bissau.
98.	I should also like to congratulate the outgoing President, Mr. Benites, for his excellent work which culminated in the important sixth special session of last April. Only last year, I had a welcome opportunity of visiting his beautiful country, and, apart from so many other things I learned there, I can state that the Galapagos Islands constitute an exemplary model of a balanced policy of ecological and environmental preservation matters that cannot be overshadow by the great economic and political problems of the world without endangering all human activity.
99.	In the name of the new Portugal, which I represent here today, I wish to declare solemnly that henceforth we shall collaborate fully with the United Nations, to whose supreme ideals we now adhere without reservation, in the hope that we may be able to contribute in our modest way towards the building of a world of peace and understanding among nations.
100.	Unfortunately, the oppression and obscurantism which prevailed in Portugal for almost SO years have up to now impeded any fruitful co-operation and have resulted in the systematic disregard of the recommendations of the United Nations. This negative and unrealistic policy, which defied the comprehension of the real world, brought my country to a position of sterile isolation, thus subjecting the Portuguese to a veritable constraint. The dictator Salazar, in his absurd arrogance, even reached the point of proclaiming that we were "proudly alone" in the world. I wish to make it quite clear that the free and democratic Portugal which we are building now with great difficulties certainty, but strengthened by the general confidence of our people is now beginning to feel itself proudly accompanied. Indeed I see no better company for my country than that which it will find through intensely, faithfully and sincerely living the life of this international community which is the great family of the United Nations, an organization almost planetary in its universality.
101.	From the very dawn of the first hopes born of the Atlantic Charter, born amidst the full horror of a devastating war, the first objective proclaimed was "to see the establishment of a peace which would create for all nations the means of living in security within their own boundaries and providing the assurance that all men in all countries would be able to live out their lives free from fear and want." To that end it was proposed that the nations create a center designed to harmonize their activities, which would spread the practice of tolerance, good-neighborliness and peace and security for all. This task of the United Nations, despite difficulties and failures, has become better and better understood and realized in the sense that every year new countries join this Assembly.
102.	At this twenty-ninth session we can express our gratification at the admission of three new Members: Bangladesh, Grenada and Guinea-Bissau. Permit us, however, to express our particular pleasure at the admission of the Republic of Guinea- Bissau, which Portugal is proud to see in this Assembly a Portuguese-speaking country to which we are linked by such strong historical and socio- cultural ties. I feel particularly honored to have participated personally in the process of the decolonization of Guinea-Bissau, a process which I hailed a year ago, with the unilateral proclamation of independence, and which now culminates with the entry of Guinea-Bissau into the United Nations. It can only be regretted and I say this with a feeling of anguish that this process of decolonization, so long delayed, has left behind it a long, useless war in which so many of the young men of both countries died or were left disabled, I can only hope that this blood so needlessly shed will serve to cement a future fraternal friendship between the two peoples, which gave so much of themselves to each other and which can benefit so much from close co-operation on the basis of ir'Uual respect and absolute equality.
103.	One of the concerns of the Government I rep-resent in this Assembly was to draw the attention of its allies to the advantages of the immediate entry of Guinea-Bissau into the United Nations. It must indeed be recognized that during so many years of war and privation the PAIGC, whose leaders have demonstrated in so many instances their maturity and high sense of responsibility, practiced, through the establishment of its own popularity and spirit of resistance, the principle of the self-determination of the people whom it unquestionably represents today.
104.	Now I should like to address a word of special appreciation to the Secretary-General, Mr. Kurt Waldheim, for his persuasive personal action. His visit to Lisbon, in response to an invitation by the Portuguese Government, took place at a decisive phase in the process of decolonization and contributed a great deal to the acceleration of this process which today, in record time, has already yielded so many positive and concrete results.
105.	None of this, however, would be possible if the changes caused by the military and popular movement of 25 April had not occurred in Portugal. Those changes have made it possible for the Portuguese people to construct a free and democratic country in which man's inalienable rights and fundamental liberties are respected, a country in which everyone works to bring about the reign of social justice.
106.	The movement of 25 April was the result of a long and persistent struggle on the part of the Portuguese people against the tyranny and obscurantism of a dictatorial regime which made all decisions without ever consulting its citizens an anachronistic regime which boasted of turning its back on the realities of the contemporary world and which, never having wished to understand the interaction of political, social and economic phenomena in a world where such interdependence was increasing daily, made a tabula rasa of the major events of the second part of the twentieth century.
107.	It was in the light of that state of affairs that the Portuguese people, without help from outside and counting only upon itself, engaged in a long battle which ended in the revolt of 25 April, launched by the young officers of the armed forces, conscientiously interpreting the dominant sentiments of the Portuguese people. The movement of 25 April 1974 thus revealed itself as a spontaneous and authentic movement of the people in arms and constituted, in the words of President Spinola, "a victory over ourselves, over our errors, over our contradictions".
108.	Indeed this struggle acquired irresistible momentum, inasmuch as the colonial wars imposed upon the country by reactionary forces were prolonged, in defiance of good sense. Therefore it was the colonial wars which hastened the maturing and political awakening of the Portuguese and their armed forces. The latter, finally understanding that such a conflict could not yield a military solution, made apparent the uselessness of an aimless war. The officers and the soldiers realized that the solution to the wars born of Portugal's domination could be achieved only through a political act, requiring the replacement of the dictatorial regime by a democratic one.
109.	In that context, the three principal objectives which the movement of 25 April proposed to achieve in the shortest possible time were as follows. First, the democratization of institutions through the holding of free elections on all levels of national and regional life. Legislative elections for a National Constituent Assembly will be held in March 1975, and we hope they will be exemplary in their freedom in so far as laws will guarantee, as they do already, freedom of thought, expression, press and assembly and the formation of political parties authentically representative of the differing options. Second, the rapid and reliable decolonization of the Territories under Portuguese administration, to be carried out in accord with the legitimate representatives of the will of the respective peoples and leading necessarily to independence. Third, the accelerated development of the country, whose economy has been overburdened by enormous, intolerable and unproductive spending designed to sustain the colonial war effort, which now will have to meet the high expenditures of peace and co-operation. In that context, Portugal would appeal to international solidarity. We welcome aid, facilities, investment and economic co-operation from all countries of the world, beginning, naturally, with our traditional allies and the European Common Market. In the light of its national interests, Portugal is open to such co-operation in order to free itself from atavistic conditions of under-development which persist in certain strangled areas of its economic and social structure.
110.	I should like here to develop one of the three points relating to decolonization as it concerns a question which not only is of concern to Portugal but, in fact, has been and remains an object of profound interest to the international community.
111.	Members may already know that on the very day the provisional Government was established in Portugal, immediately after I assumed my post as Minister for Foreign Affairs, I left for Dakar, where I had the first meeting with the PAIGC leaders, which opened up the possibility of a de facto cease-fire. There followed the talks; in London and Algiers, which culminated in the signing, on 26 August last, of the Algiers accords. These accords definitively established recognition of the de jure independence of the Republic of Guinea-Bissau, solemnly proclaimed in Lisbon on 10 September by the President of the Republic, General Antonio de Spinola, thus assuring the transfer of power to the new State.
112.	Between 16 May, when contacts between the two delegations were initiated, and 26 August, when the Algiers accords were signed, there elapsed little more than three months, a fact which indicates an undeniable willingness to conclude the process of decolonization and seems to us to be worthy of note in the light of the other examples of recent history and in the light of our own internal difficulties, which we have had to overcome.
113.	With respect to the negotiations between the delegations of Portugal and the Freiije de Libertagao de Mozambique [FRELIMO] concerning the future of Mozambique, it can be stated that the process has been carried out in a relatively short period of time, given the magnitude of the problems that were faced.
114.	The High Commissioner of the Portuguese Government, representative of the Chief of State, has now assumed office in Mozambique and will guarantee until 25 June 1975 the date set for independence the functioning of a transitional government. The latter, composed of a majority of FRELIMO members and a number of Portuguese representatives, will unless precipitate acts prejudice the future of an independent Mozambique ensure the transfer of administration and of all State powers to the State.
115.	It should be noted that each Territory under Portuguese administration is a .separate case with its own special features, which must thus be considered in the light of those special features in a pragmatic and realistic manner. The case of Angola, for example, is one of enormous complexity because of various factors, the principal one being the diversity indeed, the division among the necessary partners in negotiations. It is also, of all the Territories under Portuguese colonial domination, the one with the largest population of European origin. Nevertheless, contacts have been made on various levels, not only with the liberation movements,, but also with the leaders of neighboring countries, and we are sure that in the case of Angola, as in the previous cases, the best possible solution will be. found, a solution which assures an independent future free of colonial and neo-colonial pressures and promotes the progress and racial harmony of its people.
116.	With respect to the other Territories in accordance with the declaration made during the visit of the Secretary-General to Lisbon, Portugal has solemnly reaffirmed what its constitutional laws already guarantee: that it fully recognizes the right of peoples to self-determination and independence. Portugal is therefore ready to apply the United Nations decisions to that effect, reaffirming also the fulfillment of its obligations arising from chapter XI of the United Nations Charter and General Assembly resolution 1514 (XV), which contains the Declaration on the Granting of Independence to Colonial Countries and Peoples, as well as those resolutions that refer to Territories under Portuguese administration.
117.	Following the traditions of this Organization, and in accordance with the practice which seems most appropriate, the territorial integrity of the present colonies will be maintained during the process of decolonization. Thus, in a few months a free and democratic Portugal has given to the world irrefutable proof of its intentions the sincerity of which can no longer possibly be doubted and now presents itself to the international community with concrete and definite achievements to its credit in the area of decolonization.
118.	Portugal wishes to put an end to the sad position of isolation to which the force of events had condemned it and declares itself ready to co-operate actively with all the countries of the world, regardless of their political and social systems or ideological preferences. Thus, and for the first time, Portugal comes to this rostrum with a sincere desire to integrate itself fully within the international community and to assume within it its proper place. I therefore call for the unreserved acceptance of the new Portugal by the community of nations, as is only just. I call, too, for the new Portugal to be able quickly to establish normal relations with all States without exception, and I should like to mention here as an example the desire, which I believe to be reciprocal, of the Portuguese and Indian peoples to see their old and fruitful relations restored on all levels.
119.	The breaking off of relations with the Republic of India the consequence of a conflict which could have been avoided had there been a minimum of flexibility on the part of Portugal represents one of the consequences of colonialism. At the time when Portugal is now breaking definitively with its colonial past, the re-establishment of friendly relations with the Republic of India would constitute a great symbolic gesture.
120.	Consequently, I believe that it would be unjust to continue to apply moral or other sanctions against my country, since, in a solemn declaration of faith, it proclaims its sincere adherence to the ideals of peace among all peoples and all nations and its unshakable confidence in fraternal dialog among all peoples; while at the same time it affirms unequivocally its desire for co-operation and for embarking upon mutually advantageous co-operation.
121.	This profession of faith is quite clear and was laid down from the very beginning in the Program of the Armed Forces Movement and in the Program of the Provisional Government, released on 25 April, which enumerated the fundamental points of our foreign policy. Permit me to mention them here:
Respect for the principles of independence and equality among States and /ion-interference in the internal affairs of other countries.
Respect for current international treaties, especially the North Atlantic Treaty Organization, and also trade and financial commitments undertaken previously; active contribution to the maintenance of international peace and security.
Intensification of trade and political relations with the countries of the European Economic Community.
Measures to strengthen the practical effectiveness of the Luso-Brazilian Community.
Maintenance of links with the United Kingdom, Portugal's oldest ally. 
Continued good-neighborly relations with Spain.
Greater solidarity with the Latin countries in Europe and the Americas.
Maintenance of our traditional friendship with the United States of America.
Creation of diplomatic and trade relations with all the countries of the world.
Renewing of historical relations with the Arab countries.
Revision of the information policy in foreign countries.
Cultural and social support for the Portuguese communities scattered throughout the world.
Definition of a realistic policy towards the third- world countries.
Participation in, and active co-operation with, the United Nations and, in general, with international organizations of co-operation.
122.	In accordance with those principles, we feel entitled to hope that the United Nations and the specialized agencies will lift the embargoes and restrictions which hitherto have affected Portugal and will henceforth promote the participation of Portuguese representatives in bodies from which they have been excluded for so many years.
123.	All around us, despite the efforts of the United Nations to avoid conflicts and wars, there are arising in various places confrontation resulting from inequalities among people, from ambitions to dominate, from social and other injustices and from racism and colonialism. Portugal, a renewed and developing country, a country without any thirst for power, which has begun to undertake, with the courage it has found in its own people, the gigantic task of peace, voices the hope that all the nations of the world will refrain from conflicts which can solve nothing.
124.	It is indispensable for a formula to be found which will make possible the diversion of the astronomical sums of money designed for armaments so often a total waste to the accelerated development of the less favored nations. Reconsidering the General Assembly's resolution proposing that each country apportion 10 per cent of its arms expenditure to aid economic growth [resolution 3093 (XXVIII)], we would like to suggest that apart from this minimal contribution which the majority have not made a fund could be created, the size of which would correspond to the development needs of the third-world countries, which are so poor. More than agreement for the partial reduction of certain weapons, more than promises of detente, which are also important, it is development and it is the gradual reduction of the gap dividing the poorer countries of the world from the industrialized countries which will contribute most towards peace between men.
125.	The Conference on Security and Co-operation in Europe, which is continuing in Geneva, is making a praiseworthy effort to bring about a climate of detente. Portugal, within the measure of its own modest influence, will seek to contribute towards this detente, and, to that end, has already established normal relations with the socialist countries of Eastern Europe. But beyond European detente, I am thinking now of world detente which requires from all of us a moment of reflection on the oneness of the human race, so rich in its diversity.
126.	The cosmic and planetary man of the centuries to come cannot afford to be divided by the differences of race, creed and ideology which today confront the world and diminish it. Portugal, so many centuries old, a pioneer in contacts between the most varied civilizations, turns towards the horizon of the year 2000 with the hope that humanity will awake to its common origin and its common destiny.
127.	The Portuguese people, free from the burdens of internal oppression and colonial domination, have recovered their traditional character and their universal humanism which, in the perhaps somewhat exaggerated words of Arnold Toynbee, has brought them to do "more for human brotherhood than any other people".
128.	I cannot help but think of the violation of human rights still frequent in so many countries which have subscribed to the Universal Declaration of Human Rights but which do not respect it in their every-day practice. That was the case in Portugal itself only a few months ago. In this regard, the Portuguese Government declares itself opposed to all forms of oppression and racial discrimination, and, though it holds as fundamental the rule of non-intervention in the affairs of other States, it cannot but condemn most categorically the existence and perpetuation of discriminatory social systems such as apartheid.
129.	As I have said, I believe that the problems posed by international insecurity result above all from an unjust distribution of the world's wealth, a reflection, certainly, of natural conditions, but also of old injustices which so many peoples throughout history have had to suffer. We cannot allow the world to continue to be divided into two hemispheres: the developed and the under-developed, the latter providing raw materials and receiving, in the form of all kinds of discriminatory measures, nothing but humiliation.,
130.	As became so obvious during the sixth special session in April, machinery must urgently be created at the global level, to diminish the imbalance between rich and poor countries. Portugal situated at the cross-roads of the world, a European country and a country which has so many ancient links with Africa, a European country but so close, by the very character of its people, to the third world, a country facing the sea, a sea which will be the road of the future as it was in the past knows that development is the new name of peace, as was so well stated by Pope Paul VI, And this peace, as we know, will be obtained, only when we have eliminated the great imbalances among peoples.
131.	Before concluding, I would like to salute our brother countries in Latin America, pioneers in anti-colonialism, with which we are linked by so many historical ties and this is something I am compelled to mention today. I trust you will understand me if I address myself particularly to Brazil, with which we are connected by undying affinities of history, culture, sentiment and humanity, and with which we form a linguistic and cultural community, the development of which will yield many advantages to the international community.
132.	My last words will, however, be for Africa, a continent with which Portugal has always maintained special relations, unhappily affected in recent years by a stupid colonial war, which is now happily being brought to an end. Permit me, therefore, to issue a call for reconciliation and the re-establishment of the most fraternal relations between Africa and the new Portugal, the new Portugal where Africa will always find support and aid. In that continent, where we follow so attentively the co-ordination of interests and efforts through that great regional organization the Organization of African Unity [OAU]there live Portuguese-speaking peoples, who populate new and important countries that can benefit from the maintenance of close ties of. co-operation among themselves. Similar ties of cooperation are being formed and developed with Portugal, on the basis of equality, fraternity and strict respect for the independence of each country.
133.	Ties should be formed also with other countries of Africa with which Portugal desires to establish solid links of co-operation and friendship. Since there is no danger of the creation on the part of a country like Portugal which has no ambition for power of ambiguous relations of a neo-colonialist type, relations that in any case the Portuguese socio-economic structure could never permit, my country will be able to rediscover its vocation as a meeting ground between two worlds and might even become an exemplary connecting link between Europe and Africa.
